             Case 6:18-cv-01349 Document 1 Filed 12/26/18 Page 1 of 11




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF KANSAS

I.INITED STATES OF AMERICA.

                       Plaintifl

               v-                                         Case   No. 18- 01349

Defendant No. I : CONTENTS OF CORNER-
STONE BANK, ACCOUNT # XXXXO69,
STYLED AS CANADIAN WEST, D,ts/A CEN-
TURY ROOFING IN TIIE APPROXIMATE
AMOLTNT OF 5488.074.56:

Defendant No. 2: CONTENTS OF CORNER-
STONE BANK, ACCOLINT # XXXXO77,
STYLED AS CANADIAN WEST, D/B/A
CENTURY ROOFING, IN THE APPROXIMATE
AMOUNT OF $2.643.96:,

Defendant No. 3: CONTENTS OF ARVEST
BANK ACCOTINT # XXXXX836. STYLED AS
BC ROOFING. LLC. IN THE APPROXIMATE
AMOUNT OF $3.073.45:

Defendant No. 4: APPROXIMATELY $5,410.00
IN UNITED STATES CTIRRENCYI

                      Defendants.


                         COMPLAINT FOR FORFEITURE IN REM

       Plaintiff, United States of America, by and through its attomeys, Stephen R. McAllister,

United States Attomey for the District of Kansas, and Annette Gumey, Assistant United States

Attomey, brings this complaint and alleges as follows in accordance with Supplemental Rule G(2)

of the Federal Rules of Civil Procedure:

                                   NATURE OF THE ACTION
                 Case 6:18-cv-01349 Document 1 Filed 12/26/18 Page 2 of 11




         1.       This is an action to forfeit and condemn to the use and benefit ofthe United States

of America the above-captioned defendants, for violations of 8 U.S.C. 5 1324.

                                    THE DEFENDANTS IN REM

         2.       The defendants consist of:

                  A.   The contents of Comerstone Bank account # xxxx069, styled as Canadian

         West, d/b/a Century Roofing in the approximate amount of $488,074.56, which were

         seized on or about June 14,2016.

                  B.   The contents of Comerstone Bank account # xxxx077 , styled as Canadian

         West, d/b/a Century Roofing in the approximate arnount of 52,643.96, which were seized

         on or about June 14,2016.

                  C. The contents of Arvest Bank account # xxxxx836, styled    as   BC Roofing,

         LLC., in the approximate amount of $3,073.45, which were seized on or about June 14,

         20t6.

                  D. Approximately    $5,410.00 in United States currency recovered from the

         Century Roofing office on or about June 14,2016.

         3.       The defendants are cunently in the custody ofUnited States Immigration and

Customs Enforcement (ICE) and deposited with the United States Custom and Border Protection

(cBP).


                                   JURISDICTION AND VENUE
                Case 6:18-cv-01349 Document 1 Filed 12/26/18 Page 3 of 11




          3.     Plaintiff brings this action in rem in its own right to forfeit and condemn the

defendant property. This Court has jurisdiction over an action commenced by the United States

under 28 U.S.C. S 1345, and over an action for forfeiture under 28 U.S.C. S       13   55.

          4.     This Court has in rem jwisdiction over the defendant property under 28 U.S.C.

1355(b). Upon filing this complaint, the plaintiff requests that the Court issue an arrest warrant

in rem   pv    ant   to Supplemental Rule G(3)(b), which the plaintiffwill execute upon the property

pursuant to 28 U.S.C. S 1355(d) and Supplemental Rule G(3)(c)'

          5.     Venue is proper in this district pursuant to 28 U.S.C. S 1355(bxl), because the

acts or omissions giving rise to the forfeiture occurred in this district and/or pursuant to 28

U.S.C. S 1395, because the defendants were located in this district.

                                      BASIS FOR FORFEITURE

          6.     The defendants are subject to forfeiture pursuant to 8 U.S.C' $ 1324(b) because

the gross proceeds obtained from violations of 8 U.S.C. $ B2a@) or are property traceable to

such proceeds.

                                                 FACTS

          7.     Supplemental Rule G(2)(f1 requires this complaint to state sufficiently detailed

facts to support a reasonable beliefthat the govemment      will   be able to meet its burden   ofproofat

trial.   Such facts and circumstances supporting the seizure and forfeiture of the defendants are

contained in Exhibit A which is attached hereto and incorporated by reference.

                                         CLAIMFORRELIEF
              Case 6:18-cv-01349 Document 1 Filed 12/26/18 Page 4 of 11




       WHEREFORE, the plaintifrrequests that the Court issue an rz rezr warrant of arrest for

the defendants; that notice of this action be given to all persons who reasonably appear to be

potential claimants of interests in the defendants; that the defendants be forfeited and condemned

to the United States of America; that the plaintiff be awarded its costs and disbursements in this

action; and for such other and firther relief as this Court deems proper and just.

       The United States hereby requests that trial   ofthe above entitled matter be held in the

City of Wichita" Kansas.

                                                       Respectfirlly submitted,

                                                       Srcphen R.   McAllister




                                                       1200 Epic Center,30l N. Main
                                                       Wichita, Kansas 67202
                                                       (316)269-6481
                                                       annette. gumey@usdoj. gov




                                                  4
           Case 6:18-cv-01349 Document 1 Filed 12/26/18 Page 5 of 11




                                           DECLARATION

       I, Benjamin Gatrost, am a Special Agent with the United States Departmenl of Homeland

Security, lmmigrations and Customs Enforcement, Homeland Security Investigations. I have

resd the contcnts of the foregoing Complaint for Forfeiturc, and &c exhibit thereto. and the

stctcmonts contained therein are true to the best   ofmy knowledge and belief'

       I declare under penalty.of perjury tha: the forcgoing is true and conecl'
                            ,.,   l{
       Executed on   this   4/         day of   December,20l8. -/




                                                                   of Homeland Security
                                                                  Security Investigetions




              rY-) etuu\ t
                                       .,tI-t -,o&,ez,rr
                                              @..."^^.rcad
                   Case 6:18-cv-01349 Document 1 Filed 12/26/18 Page 6 of 11




                  AFFIDAVIT IN SUPPORT OF A COMPLAINT FOR FORFEITURE

          I, Benjamin Gatrost, a Special Agent for the United States Department of Homeland

Security, lmmigration and Customs Enforcement (lCE), Homeland Security Investigations (HSI)

being of lawlul age, having first duly swom upon my oath, do hereby depose and state:

          I   .     I am a Special Agent with Homeland Security Investigations (HSI) in Kansas

City, Office of Immigration and Customs Enforcement (lCE); and have been so employed srnce

August 16, 2009. I was employed as a law clerk to the Honorable Roberl Beaird, 16th Circuit

Court of Jackson County, Missouri for approximately two and one-half years prior to becoming a

Special Agent. I graduated from the University of Central Missouri in 2004 with a Bachelor             of

Science in Criminal Justice.         I graduated from the University of Missouri at Kansas City, School

of Law in 2007, with       a Juris   Doctor degree. I was admitted to the Missouri Bar as a licensed

attomey in 2007 , and was admitted to the Kansas Bar as a licensed attomey in 2008. In April

2015, I was appointed as an officer in the United States Air Force Reserve, as a Judge Advocate

General/military attorney. During the course of my employment, I have participated in

immigration cases to include harboring, document fraud, transporting aliens, and relatcd criminal

violations. I have also conducted investigations involving controlled substances, firearms, theft

of intellectual property, and financial violations, which led to the prosecution of suspects. I have

been assigned to the Anti-Trafficking Coordination Team (ACTeam). a taskforce run by the

llnited   States    Attorney's Office, consisting of members from F'Bl, HSI, U.S. Department of

Labor, U.S. Citizenship and Immigration Services, and other partner agencies tasked with

investigating allegations of forced labor and sex trafficking

          2.         This affidavit is in support of a Complaint For Forfeiture for the foilowing
              Case 6:18-cv-01349 Document 1 Filed 12/26/18 Page 7 of 11




                A. The contents of Cornerstone Bank account # xxxx069, styled as Canadian
        West, d/b/a Century Roofing in the approximate amount of $488,074.56, which were
        seized on or about June 14.2016.

                B. The contents of Comerstone Bank account # xxxx077, styled as Canadian
        West, d/b/a Century Roofing in the approximate amount of $2,643.96, which were seized
        on or about June 14,2016.

               C. The contents ofArvest Bank account # xxxxx836, styled as BC Roofing,
        LLC., in the approximate amount of $3,073.45, which were seized on or about Jr-ule 14,
        2016. The funds are currently in the custody of ICE.

               D. Approximately $5,410.00 in United States currency recovered from the
        Century Roofing office on or about June 14,2016.

The above funds are currently in the custody of ICE and deposited with United States Customs

and Border Protection (CBP).

        3.      This affidavit is based upon information I have gained through the investigation,

my training and experience, as well as information from other federal law enforcement officers,

local and/or state law enforcement officers and cooperating individuals all ofwhom I believe to

be reliable, which information resulted in the prosecution of individuals in District ofKansas

Case   No. 16-20051-JAR for violations that included 8 U.S.C. $ 1324. As    a result   of the

investigation and prosecution, I have probable cause to believe that the property identified in

paragraph 2, above, constitutes the gross proceeds derived from violations of 8 U.S.C. $ I 324 or

property traceable to such proceeds.

         4.     Records lrom the Kansas Secretary of State show that Canadian West, Inc. was

formed in Kansas on May 7, 1990, and Century Roofing is a business entity used by Canadian

west, Inc. to conduct business The Articles of lncorporation named Tom Keaton ol shawnee,

Kansas as the first director. During 1990 through June 2016, Tom Keaton (Keaton) and

Graziano Comolo (Comolo) were the principal owners of the company, which engaged in a

roofins business in the District of Kansas.
              Case 6:18-cv-01349 Document 1 Filed 12/26/18 Page 8 of 11




       5.      Interviews, surveillance and review ofbank records of Canadian West, Inc., d/b/a

Century Roofing indicated the company used primarily undocumented workers who were paid in

cash to complete roofing projects.

       6.      As part ofthe investigation, bank records maintained by Arvest Bank and

Comerstone Bank for Canadian West d/b/a Century Roofing were reviewed. A total of thirteen

accounts were reviewed and were found to have received deposits obtained or derived from

violations of Title 8 U.S.C. {, l32 (a)(l )(A)(iii) and (iv) (Harboring Illegal Aliens). Three           of

these accounts are identified in paragraph 2, above.

       7.      Cornerstone Bank account No. xxxx069, styled as Canadian West, Inc., d,/b/a

Century Roofing operating account, a business checking account, was opened on July 3, 2012.

The authorized signers listed on the signature card are Graziano Comolo, Tommy       F Keaton             and

Mary Lou Smith. The records for this account were reviewed for the period of JuIy 3,2012,

through December 31, 2015.

       8.      A review ofthe deposits into Comerstone Bank account No. xxxx069 shows

deposits ofchecks from Century Roofing oustomers. The total amount in deposits into this

account is approximately $66,090,574.81 during July 3, 2012 through December        3I   , 201   5   -




       9.      A review of the withdrawals shows approximately $635,045.98 was paid to

Martinez Roofing LLC, via business checks during July 3, 2012 through December 31,2015.

Additionalty, bank records show that $3,031,257.10 was paid to BC Roofing LLC, via business

checks during July 3,2012 through December      3   l,   2015.

        10.    Alberto Diaz is a citizen and national of Mexico who was a crew leader for

Century roofing who operated under the name of Martinez Roofing, LLC and BC Roofing, LLC.

Diaz worked at Century Roofing from approximately 2009 to 2016.
                Case 6:18-cv-01349 Document 1 Filed 12/26/18 Page 9 of 11




       I   l.    Arvest Bank account xxxxx836, styled as BC Roofing LLC, was a business

checking account. The authorized signer listed on the signature card was Adriana Hemandez-

Martinez and the account was opened on February 13,2013. A review of the deposits into this

account showed approximately 53,083,702.76 was deposited during February 13,2013 through

December 31, 2015. Approximately $3,031.257.10 was comprised ofbusiness checks from

Canadian West, lnc., d/b/a Century Roofing drawn on Cornerstone Bank account xxxx069.

       12.       A review ofthe withdrawals out ofArvest Bank account xxxxx836 showec

approximately $3,076,621.08 was withdrawn during February 13,2013 through December 31,

2015. The majority of these withdrawals were checks paid out to approximately seventeen

workers who are suspected to be unlawfully present in the United States based on surveillance

and information from past crew leaders. Adriana Hemandez-Marlinez (Hemandez-Martinez)

u'as interviewed regarding the employees of BC Roofing    LLC.   She said that in 2013, her


husband Martinez-Diaz was hired by Century    Roofing.   She explained that Martinez-Diaz


formed BC Roofing LLC under her name. She said each pay period Century roofing made a

check payable to BC Roofing LLC and Martinez-Diaz then paid each one ofthe employees liom

the BC Roofing LLC account. Hernandez-Martinez also said that Century Roofing knew that

Martinez-Diaz was illegally in the country because they wete previously notified by

Immigration. Marlinez-Diaz was interviewed by law enforcement and confitmed that many of

his employees were unlawfully present in the United States. Many of his employees were

processed or documented lor immigration violations on June 14, 201 5'

        13.      Comerstone Bank account No. xxxx077, styled as Canadian West Inc., d/b/a

Century Roofing Payroll Account, a business checking account, was opened on July 3, 2012.

The authorized signers listed on the signature card are Graziano Cornolo, Mary Lou Smith, and
             Case 6:18-cv-01349 Document 1 Filed 12/26/18 Page 10 of 11




Tommy F. Keaton. The records for this account were reviewed for the period ofJuly 3,2012,

through December 31, 2015.

       14.       A review ofthe deposits into this account shows transfers from Comerstone Bank

operating account No. xxxxx69. The total amount oftransfers from the operating account into

this payroll account during J:uly 3,2012 through December 31,2015, was approximately

$6,376,248.82.

       i5.       A review ofthe withdrawals out ofthis account shows approximately

$6,732,180.95 was paid out in payroll checks to the employees the company reported to the

Kansas Department     oflabor during July 3, 2012 through December 31, 2015.

       16.       As a result ofthe investigation, seizure warrants were issued out ofthe District     of

Kansas for the bank accounts identified in paragraph 2, and the Iespective amounts were seized

from the accounts on June 14,2016. Additionally, search warrants were issued and

approximately $5,410.00 in United States cunency was recovered from the Century Roofing

office on or about June 14, 2016.

       17.       On June 8, 2016, Tommy Keaton, Graziano Cornolo, and Alberto Diaz-

Hemandez were indicted on charges that included violations of 8 U.S.C. $ 1324 in District        of

Kansas Case No. 16-2005I-JAR.

       18.       On November    2   8,2016, Diaz-Hemandez pled guilty to an Information which

charged one count of violating      l8 U.S.C.   $4 (misprision). On February 13,2017,Diaz-

Hemandez was sentenced to a term ofprobation.

        19.      On February 16,2017, Keaton pled guilty to Count 13 ofthe Indictment in Case

No. 16-20051-JAR, which charged         a   violation of 8U.S.C. 1324' As part ofKeaton's plea
            Case 6:18-cv-01349 Document 1 Filed 12/26/18 Page 11 of 11




agrecmcnt. Kealon agrecd to thc forfciture ofthe propertf idcntilicd in paragraph 2. irems A. C'

and D, abovc. On May 22.2017. rvas scntenced to               l2 months and I day,

        20.        On March 10,2917, Cornolo pled guilty to an Inlbrmation in Case No. I 6-2005 | -

JAR. rvhich charged a violation of 8 U.S.C. I324. As pan ol'Cornolo's plea agreement' Comolo

agreed to the ficrfeiturc   of thc property identified in paragraph 2. abovc. On March | 4. 201 7.

rvas sentenced to a     tclrn of probation.


        21.        Based on thc inlbrmotion sct      forh   hereiJr. I havc probable cause to bclicve thflt


rhe properry identificd in paragraph 2. above, constitules proceeds of violations of           Title 8 U,S.C,

                  propcrly traceablc thercto, and, thcrclbrc. is subject to lorl'citure pursuant to
                                                                                                    "fitls
s\ | 324(a), or

:8 U.S.c.   \   1324(b).




                                                                                    of Homeland Security
                                                                                   Security lnvestigations
                                                                                 ity. Missouri




                   Srvom bcforc ,n"    111i5   ,/'"51-
                                                   \ day of Deccmbcr. 20 | 8.
